14-3924-cr (L); 14-4339-cr (Con); 14-4581-cr (Con); 15-199-cr (Con)
    United States v. Miao et al.



                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 12th day of November, two thousand fifteen.

    PRESENT:
                PETER W. HALL,
                GERARD E. LYNCH,
                       Circuit Judges,
                JED S. RAKOFF,*
                       District Judge.
    _____________________________________

    UNITED STATES OF AMERICA,

                                Appellee,

                       v.                                                    Nos.    14-3924-cr (L)
                                                                                     14-4339-cr (Con)
    FENG LI, AKA SEALED DEFENDANT 3,                                                 14-4581-cr (Con)
    FENG LING LIU, SHURAN LIU, AKA                                                   15-199-cr (Con)
    SEALED DEFENDANT 4, AKA HARRY, WEN
    TING ZHENG, AKA SEALED DEFENDANT 7,
    SHU FENG XIA,

                                Defendants,

    GUO QIN MIAO, AKA SEALED DEFENDANT
    8, AKA LILLIAN, VANESSA BANDRICH,


    * The Honorable Jed S. Rakoff, United States District Judge for the Southern District of New York, sitting
    by designation.
AKA SEALED DEFENDANT 2, YUCHANG
MIAO, AKA SEALED DEFENDANT 5, RUI
YANG, AKA SEALED DEFENDANT 6,
AKA SUNNY YANG, AKA YANG, MS.,

                  Defendants-Appellants.
_____________________________________

For Appellee United States:                          REBECCA MERMELSTEIN (Patrick Egan and
                                                     Karl Metzner, on the brief), for Preet
                                                     Bharara, United States Attorney for the
                                                     Southern District of New York, New York,
                                                     N.Y.

For Defendant-Appellant Guo Qin Miao:                Nicholas J. Pinto, New York, N.Y.

For Defendant-Appellant Vanessa Bandrich:            SEAN M. MAHER, New York, N.Y.

For Defendant-Appellant Yuchang Miao:                Yuchang Miao, pro se, New York, N.Y.

For Defendant-Appellant Rui Yang:                    STANISLAO A. GERMAN, New York, N.Y.


       Appeals from judgments of the United States District Court for the Southern District of

New York (Abrams, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgments of the district court are AFFIRMED.

       Defendants-Appellants Guo Qin Miao, Vanessa Bandrich, Yuchang Miao, and Rui Yang

appeal from final judgments entered by the United States District Court for the Southern District of

New York. Each Defendant-Appellant stands convicted of conspiracy to commit immigration

fraud in violation of 18 U.S.C. § 371. Bandrich and Yang appeal their judgments of conviction

entered following a jury trial; Guo Qin Miao and Yuchang Miao appeal their sentences imposed

after guilty pleas. We assume the parties’ familiarity with the underlying facts, the procedural

history of the case, and the issues on appeal.


                                                 2
I.     Sufficiency of the Evidence Supporting Bandrich’s Conviction

       Bandrich challenges the sufficiency of the evidence supporting her conviction for

conspiracy to commit immigration fraud. She contends that the evidence failed to prove her

knowing participation in the conspiracy.

       “A defendant challenging the sufficiency of the evidence bears a heavy burden,” United

States v. Kozeny, 667 F.3d 122, 139 (2d Cir. 2011); a jury verdict must be upheld if “any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt,”

United States v. Persico, 645 F.3d 85, 105 (2d Cir. 2011) (internal quotation marks omitted). In

considering the sufficiency of the evidence supporting a guilty verdict, the evidence must be

viewed in the light most favorable to the government, see United States v. Temple, 447 F.3d 130,

136-37 (2d Cir. 2006), and sufficiency must be assessed with respect “to the totality of the

government’s case and not to each element, as each fact may gain color from others,” United

States v. Guadagna, 183 F.3d 122, 130 (2d Cir. 1999).

       Bandrich has failed to meet her “heavy burden” of demonstrating insufficiency of evidence

supporting her conviction. See Kozeny, 667 F.3d at 139. It is undisputed that Bandrich was the

named partner and sole attorney at Bandrich & Associates—one of the two Chinatown law firms

through which the conspiracy operated. The government presented evidence at trial that the

fraudulent nature of the firms’ asylum applications was discussed openly by employees of both

firms. The government also presented evidence that Bandrich personally reviewed her clients’

false statements and made material alterations to them without ever consulting with the clients.

There was also evidence that handwritten attestation letters were recovered from Bandrich’s firm,

which had blanks where names could be inserted once applicants had located individuals willing to

                                                3
serve as the letters’ authors. Moreover, the government offered a recording of a conversation

between Bandrich and a cooperating witness. While some of Bandrich’s responses could be

construed as not evincing knowledge of fraudulent activities at the law firm, others could be

construed as indicating knowledge. It was for the jury to decide how to interpret the tape in

conjunction with the other evidence. The evidence, when viewed in the light most favorable to

the government, see Persico, 645 F.3d at 104, is more than sufficient to support Bandrich’s

conviction for conspiracy to commit immigration fraud.

II.    Juror Misconduct

       Bandrich and Yang challenge the district court’s treatment of alleged misconduct by two

jurors—Juror 6 and Juror 2. They argue that the district court abused its discretion by failing to

dismiss Juror 6 prior to deliberations based on inappropriate conversations she had with another

juror and by denying their Federal Rule of Criminal Procedure 33 motion for a new trial based on

Juror 2’s use of social media during trial.

       We review a trial judge’s handling of potential juror misconduct for abuse of discretion.

United States v. Abrams, 137 F.3d 704, 708 (2d Cir. 1998). “[W]hen the alleged prejudice results

from statements made by the jurors themselves, and not from media publicity or other outside

influences,” the trial court has especially broad flexibility in handling the matter. United States v.

Thai, 29 F.3d 785, 803 (2d Cir. 1994) (quoting Grooms v. Wainwright, 610 F.2d 344, 347 (5th

Cir.)), cert. denied, 445 U.S. 953 (1980). A mistrial or other remedial measure is only required if

both juror misconduct and actual prejudice are found. United States v. Cox, 324 F.3d 77, 86 (2d

Cir. 2003).



                                                  4
       Bandrich and Yang’s assertion that the district court erred in failing to remove Juror 6,

based on allegedly improper conversations she had with Juror 10 during their evening commutes,

is not persuasive. Although juror discussions of a case prior to the close of trial “may constitute

juror misconduct,” when, as here, “the district court instructs a jury to refrain from premature

deliberation,” id., the district court did not abuse its discretion by accepting Juror 6’s account of

her conversations with Juror 10. The district court examined Juror 6 in camera and reasonably

credited her responses that Juror 10 may have made occasional comments or questions about the

case but nothing inappropriate was said. See id. at 87 (“[A]bsent evidence to the contrary, we

presume that jurors remain true to their oath and conscientiously observe the instructions and

admonitions of the court.”) (internal quotation marks omitted).

       We further see no abuse of discretion in the district court’s denial of Bandrich and Yang’s

Rule 33 motion based on Juror 2’s use of social media during trial. Juror 2’s social media

postings pertained to the duration of the trial, courtroom temperature, future creative writing

projects, and whether it would be appropriate to speak to certain trial participants about her career

as a crime fiction writer when the trial concluded. We agree with the district court that Juror 2’s

responses to questioning did not evince dishonesty and that her social media postings did not

violate the spirit of the court’s social media instruction, which “was concerned with comments

concerning ‘the facts or circumstances of the case.’” J.A. at 2952; see McDonough Power Equip.

Inc. v. Greenwood, 464 U.S. 548, 556 (1984) (“[T]o obtain a new trial in such a situation, a party

must first demonstrate that a juror failed to answer honestly a material question on voir dire, and

then further show that a correct response would have provided a valid basis for a challenge for

cause.”). We also agree with the district court that Juror 2’s stated desire to meet with certain trial

                                                  5
participants does not, given her career as a crime fiction writer, evince bias against the Defendants

or require a post-trial hearing. See United States v. Ianniello, 866 F.2d 540, 543 (2d Cir. 1989)

(“[A] a post-trial jury hearing must be held when a party comes forward with clear, strong,

substantial and incontrovertible evidence . . . that a specific, non-speculative impropriety has

occurred.” (internal quotation marks omitted)).

III.   Guo Qin Miao and Yuchang Miao’s Sentences

       Guo Qin Miao and Yuchang Miao challenge various aspects of their sentences. We

review a district court’s sentence for reasonableness under a “deferential abuse-of-discretion

standard.” United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc) (internal

quotation marks omitted). “This form of appellate scrutiny encompasses two components:

procedural review and substantive review.” Id. “A district court commits procedural error

where it fails to calculate (or improperly calculates) the Sentencing Guidelines range, treats the

Sentencing Guidelines as mandatory, fails to consider the § 3553(a) factors, selects a sentence

based on clearly erroneous facts, or fails adequately to explain the chosen sentence.” United

States v. Robinson, 702 F.3d 22, 38 (2d Cir. 2012). We will “set aside a district court’s

substantive determination only in exceptional cases where the trial court’s decision cannot be

located within the range of permissible decisions.” United States v. Lifshitz, 714 F.3d 146, 149

(2d Cir. 2013) (internal quotation marks omitted).

       Yuchang Miao contends that the district court committed procedural error by applying a

four-level enhancement, under U.S. Sentencing Guidelines Manual (U.S.S.G.) § 3B1.1(a), for

being “an organizer or leader of a criminal activity that involved five or more participants or was

otherwise extensive.” Id. Yuchang Miao asserts that his participation was limited to assigning

                                                 6
clients fake asylum claims during intake interviews and that his wife, Feng Ling Liu, was the sole

leader of the conspiracy.

       “Whether we consider [a] defendant a leader depends upon the degree of discretion

exercised by him, the nature and degree of his participation in planning or organizing the offense,

and the degree of control and authority exercised over the other members of the conspiracy.”

United States v. Paccione, 202 F.3d 622, 624 (2d Cir. 2000) (internal quotation marks omitted).

“Before imposing a role adjustment, the sentencing court must make specific findings as to why a

particular subsection of [the] § 3B1.1 adjustment applies.” United States v. Skys, 637 F.3d 146,

156 (2d Cir. 2011) (citation and internal quotation marks omitted) (alteration in original). “We

review the district court’s conclusion that [a] defendant[] deserved a leadership enhancement

under U.S.S.G. § 3B1.1(a) de novo, but review the court’s findings of fact supporting its

conclusion for clear error.” Paccione, 202 F.3d at 624.

       There was clear support in the record for the district court’s conclusion that Yuchang Miao

was a leader of the immigration fraud conspiracy for purposes of U.S.S.G. § 3B1.1(a). Victor

You, an unindicted co-conspirator, testified that Yuchang Miao was responsible for hiring and

firing him. Another unindicted co-conspirator, Meng Fei Yu, testified that Yuchang Miao hired

her and pushed to continue the conspiracy after his wife wanted to end it for fear of government

investigation. Meng Fei Yu further testified that Feng Ling Liu once stated that if the government

ever began investigating them, the government would want only Feng Ling Liu and Yuchang

Miao. There was also ample evidence in the record that Yuchang Miao benefited handsomely

from the conspiracy and was responsible for assigning clients false asylum claims and for

instructing paralegals on which false stories to write. The district court did not therefore err in

                                                7
finding that Yuchang Miao was a leader of the conspiracy for purposes of U.S.S.G. § 3B1.1(a).

See Paccione, 202 F.3d at 624.

       Guo Qin Miao and Yuchang Miao each contend that the district court committed

procedural error by applying a nine-level enhancement, under U.S.S.G. § 2L2.1(b)(2)(C), for an

offense involving 100 or more fraudulent documents. They assert that there was no “specific

evidence” linking them to the filing of at least 100 fraudulent documents.               “To sustain

quantity-based enhancements for relevant conduct, the court must base its findings on ‘specific

evidence’ that the offense involved the requisite quantity of items. . . . This requirement has two

parts: (a) there must be evidence regarding the quantity of illicit or fraudulent goods and (b) it has

to be specific to the defendant.” United States v. Archer, 671 F.3d 149, 162 (2d Cir. 2011).

Specific evidence may be direct or circumstantial, and the sentencing court may use “statistical

extrapolation to arrive at an estimate.” Id.

       A review of the record reveals sufficient evidence to support Guo Qin Miao and Yuchang

Miao’s enhancements under U.S.S.G. § 2L2.1(b)(2)(C). Audrey Caudill-Mirillo, the Deputy

Director of U.S. Citizenship and Immigration Services’ New York Asylum Office, testified at trial

that approximately 1,800 applications were filed by the two law firms during the relevant time

period, and cooperating witnesses Victor You and Ming Fei Yu testified that virtually of these

applications were fraudulent. The evidence offered at trial was also sufficiently specific to Guo

Qin Miao and Yuchang Miao. There was witness testimony that Guo Qin Miao coached clients

on how to discuss their fake persecution stories with immigration officials and that she trained

other “coaches” to do the same. There was also testimony that Yuchang Miao most often met

with clients at their initial meetings, when the fake persecution stories were assigned. In any

                                                  8
event, we agree with the district court that Guo Qin Miao and Yuchang Miao could be held

responsible for the fraudulent applications attributable to their co-conspirators, because the scope

of the conspiracy was sufficiently broad and the co-conspirators’ acts were reasonably foreseeable

to them. See United States v. Getto, 729 F.3d 221, 234 (2d Cir. 2013).2

         Yuchang Miao lastly contends that there was insufficient evidence to support the district

court’s $7,245,000 forfeiture order. The district court arrived at the challenged amount by finding

that: (1) the conspiracy resulted in the grant of 1,610 asylum applications between January 1,

2007 and December 31, 2012; (2) discounting the number of granted applications by 10% based on

trial testimony that 10% of the firms’ applications were authentic; and (3) multiplying the

remaining applications by $5,000, which reflected a 50% discount of the $10,000 fee that trial

testimony established the firms most often received.

         “We review a district court’s legal determinations regarding forfeiture de novo and its

underlying factual findings for clear error.” United States v. George, 779 F.3d 113, 122 (2d Cir.

2015).    “The Federal Rules of Criminal Procedure require that ‘[i]f the government seeks

forfeiture of specific property, the court must determine whether the government has established

the requisite nexus between the property and the offense.’” United States v. Capoccia, 503 F.3d
103, 115 (2d Cir. 2007) (quoting Fed. R. Crim. P. 32.2(b)(1)). “The court may make the

determination [as to the requisite nexus between assets and criminal violations] based on evidence


2
  Guo Qin Miao and Yuchang Miao’s assertions that their sentences are substantively
unreasonable because, inter alia, they do not reflect the need to avoid unwarranted sentencing
disparities, are unavailing. The district court explicitly considered the need to avoid unwarranted
sentencing disparities, and Guo Qin Miao and Yuchang Miao have failed to show that their
sentences, which were each at the low end of the applicable Guidelines range, “cannot be located
within the range of permissible decisions.” Lifshitz, 714 F.3d at 149; see United States v. Irving,
554 F.3d 64, 76 (2d Cir. 2009).
                                                 9
in the record, or on additional evidence submitted by the defendant or evidence submitted by the

government in support of the motion for the entry of a judgment of forfeiture.” Id. (quoting Fed.

R. Crim. P. 32.2 advisory committee’s note (alterations in original)).           “The calculation of

forfeiture amounts is not an exact science. [T]he court need not establish the loss with precision

but rather need only make a reasonable estimate of the loss, given the available information. A

court is permitted to use general points of reference as a starting point for calculating the losses or

gains from fraudulent transactions and may make reasonable extrapolations from the evidence

established by a preponderance of the evidence at the sentencing proceeding.” United States v.

Treacy, 639 F.3d 32, 48 (2d Cir. 2011) (internal quotation marks and citations omitted).

       We conclude that sufficient evidence supports the district court’s forfeiture calculations in

this case. The district court’s forfeiture calculations were reasonably based on, inter alia, an

affidavit from Special Agent Christopher DeGraff, which conservatively estimated that 1,610 of

the firms’ applications were granted between 2007 and 2012, and trial testimony that virtually all

of firms’ asylum applications were fraudulent. The estimate of the total number of granted

applications in Special Agent DeGraff’s affidavit was based on an investigation and review of

reports compiled by the Department of Homeland Security (“DHS”). Although Yuchang Miao

challenges the accuracy of Special Agent Degraff’s affidavit on the grounds that the underlying

DHS records were not produced, a court may rely on a sentencing submission even without

production of specific documentation. See United States v. Roberts, 660 F.3d 149, 165-66 (2d

Cir. 2011).




                                                  10
       We have considered Defendants’ remaining arguments and find them to be without merit.

We therefore AFFIRM the judgments of the district court. Yuchang Miao’s motion to disregard

the brief filed by his previous counsel is GRANTED.3


                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk




3
  Yuchang Miao also requests that he be allowed to incorporate the sentencing arguments of his
wife and co-defendant, Feng Ling Liu, in case number 14-4390-cr, which is not a part of the
consolidated appeal. Although Feng Ling Liu makes similar sentencing arguments, the facts and
reasoning are unique to her. Feng Ling Liu also makes the same forfeiture calculation arguments
as those addressed above. We therefore decline Yuchang Miao’s request to incorporate Feng
Ling Liu’s arguments into his brief.
                                              11